                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

ARIC S. WOODARD,                          :
                                              CIVIL ACTION NO. 3:19-1793
      Plaintiff,                          :
                                                    (JUDGE MANNION)
               v.                         :

MICHAEL E. BORTNER , et al.,              :

      Defendants                          :

                                 MEMORANDUM

      On October 30, 2019, plaintiff Aric S. Woodard, an inmate at SCI-

Greene, Pennsylvania, filed pro se the above captioned action styled as a

“Motion for Emergency Temporary Injunction to Cease Post-Conviction Relief

Act Review.”1 (Doc. 1). The court construes Woodard’s case as a civil rights

action filed under 42 U.S.C. §1983. Woodard challenges his ongoing state

criminal proceedings in the Court of Common Pleas for York County,

Pennsylvania, and seemingly alleges that his rights are being violated. Named

as defendants are Michael E. Bortner, Judge of the York County Court, and

Teri Himebaugh, Esquire, Woodard’s criminal defense counsel. The court now

screens Woodard case under 28 U.S.C. §1915A.2

      1
      Woodard previously filed a petition for writ of habeas corpus pursuant
to 28 U.S.C. §2254 with this court. See Civil No. 16-2262, M.D.Pa. On
November 14, 2017, this court issued an Order and granted Woodard’s
motion to dismiss his habeas petition without prejudice to re-file it after he
exhausted his state court remedies.
      2
          Title 28 U.S.C. §1915A requires a district court to screen any complaint
                                                                     (continued...)
I.   Background

     On October 23, 2013, Woodard was convicted of criminal homicide in

the first degree and, on December 18, 2013, he received the death penalty

as his sentence in the York County Court. See Commonwealth v. Aric S.

Woodard, CP–67–CR–0003547–2012, Criminal Docket Sheet.3 After

Woodard exhausted his state court direct appeals when the Pennsylvania

Supreme Court affirmed his conviction and sentence of death on December

3, 2015, Commonwealth v. Woodard, 129 A.3d. 480 (Pa. 2015), and denied

reargument on January 25, 2016. Commonwealth v. Woodard, rearg. denied,

No. 692 Cap. App. Dkt. (Pa. January 25, 2016), he timely filed a petition for

writ of certiorari in the United States Supreme Court. The Supreme Court

denied Woodard’s petition on October 3, 2016. Woodard v. Pennsylvania,

No. 15-9545, Order (U.S. October 3, 2016). On February 9, 2017, Judge

Bortner, who presides over Woodard’s case, granted his motion to stay

execution.

     Subsequently, Woodard filed a Pennsylvania Post Conviction Relief Act



     2
       (...continued)
brought by a prisoner who seeks relief from a government employee for
purposes of determining whether, inter alia, the complaint fails to present a
viable cause of action. This initial screening is to be done as soon as
practicable and need not await service of process. 28 U.S.C. §1915A(a).
     3
        Woodard’s         state   court     docket      is found  at
https://ujsportal.pacourts.us/DocketSheets/CP.aspx               and
https://ujsportal.pacourts.us/DocketSheets/Appellate.aspx.
                                      2
(“PCRA”) petition. After Woodard’s initial counsel was allowed to withdraw,

Himebaugh was appointed as Woodard’s counsel. Woodard has been

granted an investigator by Judge Bortner and discovery in his PCRA

proceeding is presently being conducted.

     On September 11, 2019, Himebaugh filed an amended PCRA petition

on Woodard’s behalf. On October 2, 2019, Himebraugh filed a motion to

withdraw as Woodard’s counsel. Judge Bortner has scheduled a status

hearing in Woodard’s PCRA case for November 21, 2019.

     On October 30, 2019, Woodard filed the instant emergency motion for

TRO seeking this court to enjoin his pending PCRA proceedings in York

County Court and, “to prevent, cease any review or consideration of the

premature, unreviewed, unapproved, unsigned and unlawfully submitted

Amendment for [PCRA petition] by [Himebaugh].” In his motion, Woodard also

raises several complaints about the PCRA proceedings, including the lack of

receipt of discovery materials and the failure of Himebaugh and the

investigator to follow his instructions. Woodard also complains about the way

Judge Bortner is handling the PCRA proceedings.

     For relief, Woodard requests this court to immediately cease the PCRA

proceedings that are currently pending in York County Court allegedly

because his counsel and the presiding judge “are both consciously dismissing

the rule of law which if allowed to stand will have irreversible, negatively

detrimental consequence [regarding his collateral appeal.]”


                                      3
II.   DISCUSSION

      Generally, federal courts must adjudicate all cases and controversies

that are properly before them. New Orleans Pub. Serv., Inc. v. City of New

Orleans, 491 U.S. 350, 358 (1989). Abstention, however, “is the judicially

created doctrine under which a federal court will decline to exercise its

jurisdiction so that a state court or state agency will have the opportunity to

decide the matters at issue.” Heritage Farms, Inc. v. Solebury Twp., 671 F.2d

743, 746 (3d Cir. 1982). In Younger v. Harris, 401 U.S. 37 (1971), the United

States Supreme Court “established a principle of abstention when federal

adjudication would disrupt an ongoing state criminal proceeding.” Yi Yang v.

Tsui, 416 F.3d 199, 202 (3d Cir. 2005) (discussing Younger, 401 U.S. 37

(1971)). Younger abstention “is premised on the notion of comity, a principle

of deference and ‘proper respect’ for state governmental functions in our

federal system.” Evans v. Court of Common Pleas, Delaware County, Pa.,

959 F.2d 1227, 1234 (3d Cir. 1992). Comity concerns are especially

heightened when the ongoing state governmental function is a criminal

proceeding. Id.

      The specific elements that warrant abstention are that “(1) there are

ongoing state proceedings that are judicial in nature; (2) the state proceedings

implicate important state interests; and (3) the state proceedings afford an

adequate opportunity to raise federal claims.” Schall v. Joyce, 885 F.2d 101,

106 (3d Cir. 1989).


                                       4
      Exceptions to the Younger doctrine exist where irreparable injury is

“both great and immediate,” where the state law is “flagrantly and patently

violative of express constitutional prohibitions,” or where there is a showing

of “bad faith, harassment, or ... other unusual circumstance that would call for

equitable relief.” Younger, 401 U.S. at 46, 53–54. The exceptions are to be

narrowly construed. Hall v. Pennsylvania, 2012 WL 5987142, *2 (M.D.Pa.

2012) (citing Loftus v. Township of Lawrence Park, 764 F.Supp. 354, 357

(W.D.Pa. 1991)).See also Kane v. City of Phila., 517 Fed.Appx. 104, 107 (3d

Cir. 2013) (Third Circuit held that there are very few extraordinary situations

which may make abstention inappropriate).

      In Ridge v. Campbell, 984 F.Supp.2d 364 (M.D. Pa. 2013), the court

considered whether Younger abstention was appropriate in a case in which

the plaintiff sought, in part, “injunctive relief commanding the defendants to

cease any further action relating to this case until this lawsuit and the PCRA

petition are finalized.” The court in Ridge, id. at 375, found as follows:

      All three predicates [to Younger abstention] exist here: (1)
      Plaintiff's PCRA petition filed in the Adams County Court of
      Common Pleas is still pending; (2) Pennsylvania’s enforcement
      of criminal laws and the administration of its judicial system are
      vital state interests; and (3) the PCRA proceeding provides a
      forum for Plaintiff to raise constitutional issues. Thus, as Plaintiff’s
      requested remedies will undeniably interfere with pending state
      proceedings, the court will apply Younger abstention and grant
      Judge Campbell’s motion to dismiss Plaintiff's claims insofar as
      they relate to the ongoing state court proceedings.

      Similarly, in the present matter, it is clear that all three Younger criteria

are met. First, there is an ongoing state criminal PCRA proceeding of

                                         5
Woodard regarding which his request for relief would interfere. Second, the

state PCRA proceedings implicate the important state interest of enforcing its

criminal laws and of exhausting available state court appeals. To the extent

that Woodard is seeking this federal court to stop the PCRA proceedings,

such proceedings clearly implicate important state interests. Third, Woodard

has an opportunity to raise his claims in his state criminal PCRA proceedings

as well as in subsequent state court appeals.

      Further, Woodard has failed to show that he falls within any of the

narrow exceptions to the Younger doctrine.

      This Court may assume that the state procedures will afford an

adequate remedy. See Kelm v. Hyatt, 44 F.3d 415, 420 (6th Cir. 1995) (citing

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 17 (1987)) (“Initially, we must

presume that the state courts are able to protect the interests of the federal

plaintiff.”). Indeed, “[i]n no area of the law is the need for a federal court to

stay its hand pending completion of state proceedings more evident than in

the case of pending criminal proceedings.” Evans, 959 F.2d at 1234.

      It is clear that Woodard’s claims concerning his ongoing criminal PCRA

proceedings satisfy the requirements of abstention and the instant action

does not raise the type of extraordinary circumstances contemplated under

Younger. Accordingly, it is appropriate to abstain from entertaining the instant

motion out of deference to the state judicial process. See, e.g., Everette v.

Warden of Dauphin County, 2010 WL 1485722 (M.D.Pa. 2010) (holding that


                                        6
the Younger elements were met regarding the petitioner’s contention that his

speedy trial rights were being violated by the state criminal court); Jaffery v.

Atlantic County Prosecutor’s Office, 695 Fed.Appx. 38 (3d Cir. 2017); Peay

v. Massiah-Jackson, 133 Fed.Appx. 31 (3d Cir. 2005) (Third Circuit held that

“to the extent that [plaintiff] sought an injunction to force the PCRA courts to

allow him to proceed pro se or to bar a pending state criminal proceeding,

Younger and its progeny barred such relief.”).4



III.       CONCLUSION

           In light of the foregoing, Woodard’s Motion for Emergency TRO will be

DENIED, and the case will be CLOSED. An appropriate order will follow.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge



Dated: November 5, 2019
19-1793-01.wpd




           4
       Insofar as Woodard is also construed as challenging his confinement
in prison as well as his conviction and sentence, such relief is only available
through a writ of habeas corpus after he exhausts his state court appellate
remedies as this court held in Woodard’s prior case. Jaffery v. Atlantic County
Prosecutor’s Office, 695 Fed.Appx. 38 (3d Cir. 2017) (citing Preiser v.
Rodriguez, 411 U.S. 475, 489, 93 S.Ct. 1827 (1973)).
                                          7
